         Case 9:19-cv-00107-KLD Document 18 Filed 07/02/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 MARK M. M.,
                                                    CV 19-107-M-KLD
                       Plaintiff,

 vs.                                                 ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                       Defendant.

       Plaintiff, by and through his attorney, John E. Seidlitz, Jr., moves under the

Equal Access to Justice Act ("EAJA"), 28 U.S.C. §2412(d), for attorney fees

incurred in prosecuting his Social Security appeal. He requests $9,831.48 in fees.

Defendant Commissioner of Social Security ("Commissioner") does not oppose

Morning's application for fees request.

       Upon Plaintiff's Motion for Fees under the Equal Access to Justice Act, and

for good cause showing:

       IT IS HEREBY ORDERED that attorney fees in the amount of $9,831.48

shall be awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412.

       IT IS FURTHER ORDERED that if, after receiving the Court’s EAJA fee

order, the Commissioner (1) determines upon effectuation of the Court’s EAJA fee


                                       1
         Case 9:19-cv-00107-KLD Document 18 Filed 07/02/20 Page 2 of 2



order that Plaintiff does not owe a debt that is subject to offset under the Treasury

Offset Program, (2) agrees to waive the requirements of the Anti-Assignment Act,

and (3) is provided a valid assignment of fees executed by Plaintiff, the fees will be

made payable to Plaintiff’s attorney, John E. Seidlitz, Jr., and delivered to:

             Seidlitz Law Office
             P.O. Box 1581
             Great Falls, MT 59403-1581

However, if there is a debt owned under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,

and any remaining EAJA fees, after offset, will be paid by a check made out to

Plaintiff, but delivered to Plaintiff’s attorney.

             DATED this 2nd day of July, 2020.



                                         Kathleen L. DeSoto
                                         U.S. Magistrate Judge




                                         2
